Citation Nr: 1707702	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1972.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims file is currently with the RO in Waco, Texas.    

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  

In May 2012, the Board remanded the issue of entitlement to service connection for a thyroid disability for additional development.  Subsequently, the Board denied the claim in a March 2013 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 memorandum decision, the Court vacated the Board's March 2013 decision and remanded the claim to the Board. 

In March 2015, September 2015 and July 2016, the Board remanded the issue of entitlement to service connection for a thyroid disability for additional development.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran's weight in March 1969 was 152 lbs.  In April 1970, it was 131 lbs.; a decrease of 21 lbs. or approximately 14 percent of her body weight.  The Veteran continued to lose weight after her separation from her period of active service.

2.  On a May 11, 1972 Report of Medical History, the Veteran reported symptoms that included: frequent or severe headaches, recent gain or loss of weight, eye trouble, leg cramps, recurrent back pain, foot trouble, depression or excessive worry, nonspecific nervous trouble, and a heart murmur.

3.  The weight of the evidence is against a finding that the Veteran's thyroid disability either began during or was otherwise caused by her military service. 


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

In June 2004, the Veteran filed an application to reopen her previously denied claim seeking service connection for hypothyroidism.  Her application to reopen was granted and issue before the Board is whether the Veteran's currently diagnosed thyroid disability either began during or was otherwise caused by her period of active service from 1968-1972.  

The Veteran claims that she developed a thyroid disorder during her period of active service, which was undiagnosed and eventually resulted in her diagnosis of Graves' disease and subsequent Graves' disease, status post radioactive iodine ablation (hypothyroidism on hormone replacement).  The Veteran reported that she had multiple symptoms prior to her separation from service that indicated an undiagnosed thyroid disability.  The Veteran has reported that these symptoms included: significant weight gain; subsequent significant weight loss that continued after her separation from service; eye trouble; leg cramps; recurrent back pain; foot trouble; depression or excessive worry; nonspecific nervous trouble; and a heart murmur.  In June 2011, the Veteran wrote that, after she separated from service, she spent most of her time being sick with her mother having to take care of her.  She asserted that they did not know why she was losing so much weight or why she was depressed all the time.  She stated that during that time that she started drinking heavily; and her mother had her committed to the Waco VA medical facility.  She stated that she had to pretend nothing was wrong to get out.  

In August 2011, the Veteran asserted that while on active duty she experienced weight gain, dry skin, hair loss, swollen face, hands, legs, ankles and feet, aches and pains, a hoarse voice, irregular periods and fatigue.  She indicated that all of these symptoms were the result of thyroid problems.  She also felt that she was bipolar, which she asserted was associated with thyroid problems.  She contended that the first signs of thyroid problems were present in June 1969, but that her condition was left untreated until 1992.

The Veteran reiterated these contentions during an August 2011 Board hearing, and also confirmed that she had not begun receiving treatment from VA for her thyroid until approximately 1992.  

The Veteran has cited weight fluctuation in service as evidence of a thyroid disorder.  The Veteran weighed 127 pounds at enlistment physical in March 1968. Her records indicate that her weight increased to 152.5 pounds in March 1969 and it was noted that she had experienced a 10 pound weight gain in the previous month after starting on oral contraceptives.  In June 1969, the Veteran presented with report of weight problem and denied eating heavily.  It was noted that her thyroid was "not palp".  Following this consultation, the Veteran was scheduled for a PBI (protein-bound iodine) test to test the functioning of her thyroid and to rule out hypothyroidism.  The blood test showed a value of 7.5 mcg/100ml, and it was noted that a value between 4-8 was considered normal (or between 4-13.5 if pregnant).  The records do not document any additional thyroid testing during the Veteran's remaining three years of service.

The Board notes that the Veteran's weight notably decreased thereafter to 135 pounds in February 1970, 134 pounds in March 1970, and 131.5 pounds in April 1970.  At her physical at separation from service, the Veteran was noted to weigh 128 lbs.  During this evaluation, the Veteran also asserted that she had gained 51 pounds from March 1972 to April 1972, but she denied seeking any treatment and the medical officer indicated that there were no complications and no sequelae.  There is no documentation of this precipitous weight gain (and apparently loss), and it would seem remarkable to the Board that the Veteran would have gained 51 pounds in March and April, but then returned to the 128 pounds which she weighed on May 11, 1972.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in the record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case, as it is clear from the numerous service treatment records that are of record that the Veteran was willing to seek medical treatment in service, including for weight fluctuation, and numerous service treatment records have been obtained.  As such, the Board finds that the lack of any treatment for a 51 pound gain and loss in a 2.5 month period is highly probative evidence that such weight fluctuation did not in fact occur.

On the Veteran's "Report of Medical History" dated in May 1972, the Veteran did report frequent or severe headache, eye trouble, cramps in her legs, frequent indigestion, stomach, liver, or intestinal trouble, painful urination, recent gain or loss of weight, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  However, the clinical evaluation at that time did not find any abnormalities, other than a systolic heart murmur.  Moreover, the physician conducting the evaluation noted the following in relation to these reports: that the Veteran had a history of wearing spectacles to correct her vision, that her recurrent back pain was related to the nature of her job, that she had occasional indigestion upon eating greasy foods, and that she denied any other significant medical history.  

Following service, there is no medical evidence of any thyroid dysfunction until VA treatment records show that the Veteran was diagnosed with Grave's disease and hypothyroidism in 1992.  That is, approximately 20 years after the Veteran had separated from service.  

In a March 2005 statement, the Veteran asserted that in May 1969 she was gaining and losing weight and experiencing a lot of emotional problems, which continued and worsened due to alcohol abuse and changes in duty assignments.  In April 2006, she wrote that at the time she was discharged from service, the medical officer was unaware that she had been diagnosed with "thyroid disease" which is why it was not in her discharge summary.  She alleged that she was not treated for the condition because she moved to another base and the condition was never noticed.  She asserted that she kept having emotional problems and weight fluctuation, but she missed her scheduled medical appointments.  The evidence of record, however, shows Veteran was not actually diagnosed with "thyroid disease" in service as blood testing was found to be within normal ranges.  

Similarly, in June 2008, the Veteran wrote to her senator, stating that she was medically discharged from the Air Force in May 1972 because of hypothyroidism.  While a lay person may be competent to report a contemporaneous medical diagnosis, the Board does not find this statement to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's assertion that she was separated as a result of a thyroid condition in service is in direct conflict with her earlier allegation that the doctor at her separation physical did not know about her thyroid condition.  Moreover, the evidence of record indicates that her PBI test showed results that fell within normal ranges, and there is similarly no indication beyond the Veteran's assertion that she was discharged from service on account of a thyroid condition.  Her Form DD-214, Record of Discharge, does not indicate she was discharged for medical reasons, and she was discharged after exactly four years of active duty based upon an expiration of her term of service.  

A number of medical opinions are of record in this case addressing the etiology of the Veteran's thyroid disorder.

In support of the Veteran's claim, her VA primary care provider, Dr. M., has authored a number of statements suggesting that it is at least as likely as not (50 percent or greater) that the Veteran's thyroid disorder was related to her military service.  For example, in February 2008, he stated, "[h]er current diagnoses of hypothyroidism is most likely as a result of her thyroid disorder diagnosed while she was in [the] Air Force in 6/18/69[.]"  In May 2008, he stated, "... It is my professional opinion this patient's hypothyroidism is more likely than not related to her diagnosis of obesity during service in the Air Force."  

In February 2009 and April 2009, Dr. M. wrote that the Veteran's current diagnosis of hypothyroidism is most likely a result of her thyroid disorder diagnosed while she was in the Air Force June 18, 1969.

In May 2009, Dr. M. wrote a letter stating that he had reviewed the Veteran's service medical records and that the Veteran's Grave's disease, as well as, eight other conditions (heart murmur, back condition, stomach condition, schizophrenia, hearing loss, tinnitus, and bilateral foot condition) were at least as likely as not related to her period of active service.

In January 2008, the Veteran underwent VA examination.  The examiner noted that in 1992, because of loss of weight, cold intolerance, and loss of hair etc., the Veteran was diagnosed with Graves' disease (hyperthyroidism) and that in that year, the Veteran was prepared for radioactive Iodine Thyroid Ablation for few months with Antithyroid medications, then radiated, and followed by Levothyroxine.  After physical examination of the Veteran, the examiner diagnosed Graves' disease status post radioactive iodine ablation (now hypothyroidism on hormone replacement).  The examiner acknowledged that in June 1969, the Veteran was evaluated for weight gain and that the medical progress note indicated that the thyroid was "not" palpable, but he pointed out that a PBI test was normal (7.5 on thyroid test).  The examiner also noted that in 1992, the Veteran was diagnosed with hyperthyroidism (Graves' disease) with loss of weight, double vision, loss of hair, and other symptoms of hyperthyroidism and was treated with radioactive iodine.  

The examiner allowed that in 1969, the Veteran was gaining weight; but he noted that weight gain was prevalent in more than 50 percent of the population, and that part of the work up when a patient presents with progressive weight gain is evaluation of thyroid function.  This explains why the PBI test was conducted in service.  The examiner noted that the Veteran's blood PBI was normal in 1969, and that her thyroid gland was "not" palpable.  The examiner also noted that Graves' disease comes rather suddenly accompanied by weight loss.  Based upon this evidence, the examiner opined that the Veteran's present thyroid condition was less likely than not related to her weight gain in service.

In June 2012, a second VA examiner reviewed Veteran's the claims file, and noted that the Veteran had brought him a letter as to why she believed her hypothyroidism was service related.  The examiner observed that the Veteran had been diagnosed with hypothyroidism since approximately 1993, and been on replacement therapy since that time.  The Veteran explained to the examiner that she felt that her main problem in service was weight gain.  The VA examiner noted that that the weight changes may have been explained by oral contraceptives she was taking at that time.  He noted that the Veteran had been diagnosed with Graves' disease in 1992 and explained that it was common for people who have had a history of Graves' disease to subsequently develop hypothyroidism.  

In March 2016, the Veteran's file was referred for a medical opinion from an endocrinologist related to the Veteran's thyroid condition.  The examiner reviewed the Veteran's claims file.  The 2016 examiner noted that "diagnosis of hyperthyroidism is made by a constellation of clinical signs/ symptoms and biochemical tests...Graves' disease is an auto-immune hyperthyroid condition where an affected individual has thyroid stimulating immunoglobulin resulting in overproduction of thyroid hormones.  Generally, untreated Graves' disease patients present with overt signs and symptoms of hyperthyroidism with diffusely enlarged thyroid."  The examiner stated that her current diagnosis of hypothyroidism is a result of her radio-iodine therapy for Graves' disease.  

In an addendum opinion obtained in October 2016, the examiner opined that the Veteran's Graves' disease (hyperthyroidism) diagnosed in 1992- 1993 was not likely incurred in, or related to, her active service between 1968 - 1972.  The examiner stated that Graves' disease was diagnosed in 1992-1993 when she was noted to have eyes changes related to Graves' disease and high uptake on thyroid scan at Houston VA.  The examiner explained that even considering the Veteran's reported loss of weight prior to her separation from service (and continuing after separation from service) that fluctuation in weight alone without biochemical evidence of hyperthyroidism cannot be concluded as dispositive of a thyroid disorder.  The examiner noted that at the time of her June 1969 evaluation she did not demonstrate other signs indicative of hyperthyroidism, and that the symptoms reported at separation from service, such as eye trouble, leg cramps, back pain, foot trouble, depression or excessive worry are nonspecific and can be attributed from other medical and psychiatric conditions.  The examiner also stated that a heart murmur is also a non-specific finding that can be caused by anemia or valvular disease.  

The Veteran has submitted an article noting the symptoms of hypothyroidism as chronic fatigue, loss of appetite, inability to tolerate cold, low body temperature, a slow heart rate, easy weight gain, elevated cholesterol, painful premenstrual periods, heavy periods, a milky discharge from breasts, fertility problems, muscle weakness, muscle cramps, dry and scaly skin, a yellow-orange coloration in the skin, yellow bumps on the eyelids, hair loss, recurrent infections, migraines, hoarseness, respiratory infections, constipation, depression, difficulty concentrating, slow speech, goiter, and drooping swollen eyes; with the most common symptoms being fatigue and intolerance to cold.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the Veteran is not specifically accompanied by the opinion of any medical expert linking her symptoms or hypothyroidism to her service.  Further, the treatise applies to hypothyroidism, which has been shown to have developed subsequent to the Veteran's treatment of hyperthyroidism in 1992; accordingly, it is of limited probative value regarding the Veteran's development of a thyroid condition during service. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335  (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In seeking VA disability compensation, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), including endocrinopathies such as hyperthyroidism and hypothyroidism.  38 C.F.R. § 3.309.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, at 1331.  

The Board finds, however, that service connection for a thyroid disorder is not available under 38 C.F.R. §3.309(a) as the evidence weights against a finding that the Veteran had a thyroid disorder during service or within a year of separation from service.  The Veteran's service treatment records do not document a thyroid condition at separation from service; and, as will be discussed below, the only thyroid testing conducted during service was found to be within normal limits.  While the Veteran has alleged that her symptoms have persisted since her separation from service, the Board does not find these statements to be credible.

The evidence of record indicates that the Veteran's statements regarding her symptoms since service have changed significantly over time.  In a June 2008 letter, she wrote that she had been discharged from the Air Force due to hypothyroidism; and, during her June 2012 examination, the Veteran reported that her main problem in service was weight gain.  She submitted an article indicating the symptoms of hypothyroidism, which she indicated that she has been suffering from since her separation from service.  She also submitted a medical opinion from her treating physician Dr. M. in May 2008 that her hypothyroidism is related to her obesity during her service in the Air Force.  As medical evidence has demonstrated that the Veteran' hypothyroidism did not develop until after treatment for hyperthyroidism in 1992-1993, the Veteran began stating that symptoms of hyperthyroidism, such as weight loss, were present since service.  As the Veteran's statements regarding her symptoms of a thyroid condition have been internally inconsistent, the Board finds them to lack credibility and are unable to support a claim based upon continuity of symptomatology.  Further, as the medical evidence of record does not support a diagnosis of a thyroid condition during service or within a year of separation from service, the Board finds that  service connection for a thyroid disorder is not available under 38 C.F.R. §3.309(a).  

Nevertheless, while service connection is not warranted under 38 C.F.R. §3.309(a), the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Therefore, the Board will also consider whether service connection is warranted based upon a nexus between the Veteran's current disability and her period of active service.  See 38 C.F.R. § 3.303.

Unfortunately, upon review of all of the evidence of record, the Board finds the evidence of record weighs against a finding that the Veteran's thyroid disorder is due to her period of active service.  Specifically, the Board finds that the opinions of the January 2008 examiner and 2016 VA examiner outweigh the medical opinions provided by Dr. M., and weigh against the Veteran's claim.   

Both VA examiners concluded that it was less likely than not that the Veteran's current thyroid condition either began during or was otherwise caused by her military service.  However, the important factor here is that unlike Dr. M.'s opinions, the VA examiners went beyond just the conclusion and explained why they had reached their conclusion.  The VA examiners' opinions cited specific service treatment records and in-service findings for why the thyroid condition did not actually begin in service, and why it was not related to the symptoms reported by the Veteran, including her in-service weight problems or any of the symptoms reported at separation from service in 1972.

The June 2008 examiner explains that treatment for the Veteran's hyperthyroidism (Graves' disease) caused the Veteran's current hypothyroid condition between 1992-1993.  This information weighs against the Veteran's statements that she was diagnosed with hypothyroidism during her period of service, and indicates that if a thyroid condition had been present since service it would have been hyperthyroidism as treatment for this condition resulted in the current hypothyroidism.  However, the June 2008 examiner also noted that PBI testing was within normal range during service, and stated that there was no clear evidence that the Veteran actually had a thyroid issue prior to 1993.  This evidence supports the January 2008 examiner's opinion that the Veteran's hypothyroidism was less likely than not related to her period of active service.  

The 2016 examiner opined that the Veteran's Graves' disease (hyperthyroidism) diagnosed in 1992- 1993 was not likely incurred in, or related to, her active service between 1968 - 1972.  The examiner noted that the Veteran had significant symptoms of Graves' disease in 1992-1993 when she was diagnosed with the condition (i.e. eyes changes related to Graves' disease and high uptake on thyroid scan at Houston VA).  The 2016 examiner noted the Veteran's symptoms reported by the Veteran at separation (eye trouble, leg cramps, back pain, foot trouble, depression or excessive worry, and heart murmur), but opined that these symptoms were nonspecific and could be attributed to other medical conditions.  Notably, the examiner at separation stated that the Veteran's history of wearing and the nature of her job were the causes of her complaints of "eye trouble" and "back pain."

The 2016 examiner also noted that the Veteran had lost 21 lbs. or approximately 14 percent of her body weight between March 1969 and April 1970, and the Veteran's reports that she continued to lose weight after her period of service ended.  The examiner stated that these findings of weight fluctuation were not indicative that the Veteran's Graves' disease was incurred in, or related to, her period of active service.  The examiner indicated that the Veteran's weight changes were outweighed by her normal thyroid testing in 1969 and lack of other specific symptoms of a thyroid disorder prior to separation from service.  
 
Conversely, the Board notes that the positive opinions of Dr. M. are afforded little probative value when compared to the detailed opinions provided by the January 2008 examiner and 2016 VA examiner.  Unfortunately, Dr. M.'s opinions are conclusory in nature.  He does not explain why or how he reached his conclusions.  To this end, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Likewise, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).   

Dr. M. indicated that he reviewed the service treatment records that the Veteran brought with her to the appointment.  However, Dr. M. in providing his opinion did not explain what records led him to the conclusion that the Veteran's current thyroid problems either began during or were otherwise caused by her active service.

Dr. M. also opined that the Veteran's currently diagnosed thyroid condition was secondary to her diagnosis of obesity in service.  A review of the service treatment records, however, does not actually show that she was diagnosed as obese; and a medical opinion based on an inaccurate factual premise is not considered to be probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's in-service weight complaints were discussed above, including the fact that the Veteran's weight gain was attributed to birth control, which was not discussed by Dr. M.  He also did not explain why the Veteran's weight at her separation physical was approximately the same as at entry, and he did not address the fact that the Veteran's in-service PBI test showed normal thyroid functioning.

There is also no indication that Dr. M. had access to the Veteran's claims file, beyond his assertion that he had reviewed the service treatment records.  The Board acknowledges that the mere failure to review the claims file does not render a medical opinion inadequate.  See Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010).  However, here, such a failure is relevant in that by the Veteran's own admission at her Board hearing (and supported by the medical evidence of record) that she was not diagnosed with any thyroid condition for approximately two decades after she separated from service, and Dr. M. cites an in-service diagnosis in his February 2008 opinion.  Given these inherent problems with Dr. M.'s opinions, the Board finds that they are of limited probative value and are therefore afforded little weight.

To the extent that the Veteran has asserted that her thyroid disorder was incurred in, or is otherwise due to, her period of active service, the Board finds that the Veteran is not competent to provide an opinion regarding the etiology of her current thyroid disorder.  As a lay person, the Veteran is competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to provide the requisite nexus between her currently thyroid disorder and her active service.

The Board notes that there is a difference of opinion among the medical professionals.  However, as explained above, the evidence which supports the Veteran's claim is undermined by the lack of any substantive medical rationale and by reliance on factors which are not supported by either the service treatment records or the post-service medical evidence.  Conversely, the VA examiners cited to specific in-service evidence, such as laboratory testing, to reach the conclusion that the Veteran did not actually have a thyroid disorder during service.  Given the fact that the VA examiners provided better rationale that was grounded in the evidence of record and facts that were specific to this case, those opinions are found to be the more probative evidence and therefore are afforded the most weight in determining the etiology of the Veteran's current thyroid disorder.

In summation, the Board finds that the evidence of record weighs against a finding that the Veteran's thyroid disorder has been caused by the Veteran's period of active service.  As the preponderance of the evidence is against the Veteran's service connection claim for service connection for a thyroid disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In the present case, required notice was provided by a letter dated in June 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  An August 2008 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content.  

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  More than a thousand pages of VA treatment records have been obtained and reviewed; service treatment records, private treatment records and Social Security Administration (SSA) records have also been obtained.  

The Veteran was also provided with multiple VA examinations, as well as, VA medical opinions regarding the etiology of her claimed disability (the reports of which have been associated with the claims file).  The VA examinations, and subsequent medical opinions, contain a description of the history of the Veteran's current disability; considers the relevant medical facts and principles; and provides opinions regarding the nature and etiology of the Veteran's thyroid disability; therefore, the Board finds that the opinions provided are adequate to resolve the issue on appeal.  The Veteran has not identified any outstanding, relevant records in relation to his claim for service connection for hypertension.  Thus, VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran also testified at a hearing before the Board in August 2011.  The hearing focused on the elements necessary to substantiate the Veteran's claim for service connection and, through her testimony, the Veteran demonstrated that she had actual knowledge that she needed to show the elements necessary to establish service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate her claim.  She has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).


ORDER

Service connection for a thyroid disorder is denied.  



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


